Citation Nr: 0616132	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  99-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
condition, currently rated at 10 percent.

2.  Entitlement to an increased rating for paranoid 
schizophrenia from January 11, 1999, to December 1, 2003, 
rated at 30 percent.

3.  Entitlement to an increased rating for paranoid 
schizophrenia from December 2, 2003, currently rated at 50 
percent.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) between January 11, 1999, 
and December 1, 2003.

5.  Entitlement to TDIU from December 2, 2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, A.C.


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in San 
Juan, the Commonwealth of Puerto Rico, in which the RO denied 
the veteran's claims for increased evaluations for 
peritendinitis, chronic, acromiclavicular joint separation, 
left shoulder, rated at 10 percent, and paranoid 
schizophrenia, rated at 30 percent.  The RO also denied the 
veteran's claim for entitlement to individual 
unemployability.  In August 2003 the Board remanded the 
veteran's claims for further development.  In a decision 
dated in November 2005 the RO increased the veteran's rating 
for paranoid schizophrenia to 50 percent and proposed a 
finding of incompetency.  





FINDINGS OF FACT

1.  The veteran's left shoulder disability is not manifested 
by dislocation or looseness of motion.

2.  The veteran's schizophrenia did not manifest in 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks, or difficulty in understanding complex commands 
prior to December 2, 2003.

3.  The veteran has four years of high school; he last worked 
in service in 1985.

4.  For the time period January 11, 1999, through December 1, 
2003, the veteran's service-connected disabilities were 
schizophrenia, rated at 30 percent, and a left shoulder 
condition, rated at 10 percent; his combined evaluation was 
40 percent. 

5.  The veteran's service-connected disabilities did not 
preclude him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience between January 11, 1999, and 
December 1, 2003.

6.  The veteran's schizophrenia has resulted in resulted 
total occupational and social impairment since December 2, 
2003.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left shoulder condition have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5203 (2005).  

2.  The criteria for a rating in excess of 30 percent for 
schizophrenia between January 11, 1999, and December 1, 2003 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9203 (2003).  

3.  The criteria for a 100 percent evaluation for 
schizophrenia from December 2, 2003 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9203 (2005).  

4.  The veteran does not meet the criteria for TDIU from 
January 11, 1999, to December 1, 2003.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340; 4.7, 4.16 
(2005).

5.  The veteran's claim for TDIU is moot beginning December 
2, 2003.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

A VA Mental Disorders examination report dated in January 
1999 showed that the veteran was given an Axis I diagnosis of 
schizophrenia, chronic, paranoid type, and a GAF score of 50.  
The examiner's objective findings showed that the veteran was 
clean, adequately dressed and groomed.  He was alert and 
oriented times three.  He was extremely anxious.  His affect 
was blunted and his attention was good.  His concentration 
was fair, as was his memory.  The veteran's speech was clear 
and coherent.  He was not hallucinating, suicidal or 
homicidal.  His insight, judgment, and impulse control were 
fair.

A VA Radiographic report from February 1999 showed that there 
was separation of the acromioclavicular joint of the left 
shoulder.

A VA Joints examination report dated in June 2000 showed that 
the veteran suffered from a left shoulder condition including 
left acromioclavicular joint separation by X-rays.  Physical 
examination of the left shoulder showed abduction and flexion 
to 110 degrees and internal and external rotation to 45 
degrees.  The examiner noted that there was painful motion on 
the last degree of motion measured.  The examiner further 
believed that there was moderate objective evidence of 
painful motion on all movements of the left shoulder.  There 
was no edema, effusion, instability, weakness, redness, heat, 
abnormal movement or guarding of the left shoulder.  There 
was moderate tenderness to palpation objectively on the left 
acromioclaviuclar joint.  There was a 2cm acromioclavicular 
separation of the left shoulder, which was palpable.  There 
was no muscle atrophy or crepitus.  The veteran had 
limitation of motion but was functional.  There were no 
constitutional signs of inflammatory arthritis.

A June 2000 VA Mental Disorders examination report showed 
that the veteran had an Axis I diagnosis of schizophrenic 
disorder undifferentiated type and was given a GAF of 55.  On 
mental status examination the veteran was casually dressed 
and adequately groomed.  He was aware of the interview 
situation and seemed uncomfortable with it.  He was rather 
tense but answered when questioned.  His responses were 
sometimes vague and superficial.  He had referential thinking 
but was not actually delusional or hallucinating.  He was not 
suicidal or homicidal though he said his mood changed very 
quickly and he was prone to anger easily.  The veteran 
referred to being avoidant of others and to have poor 
tolerance of people.  His affect was flat and his mood was 
tense.  He was well oriented in person, place and time.  
Memory and intellectual functioning were average.  His 
judgment was fair and insight was poor.

A radiographic report from Dr. Méndez dated in December 2003 
showed that there were no fractures or bony lesions in the 
veteran's left shoulder.  Soft tissues were unremarkable and 
the articular surfaces were normal.  Dr. Méndez noted that to 
exclude a rotator cuff tear an arthrogram should be 
considered.

A psychiatric report from Dr. Pietri dated December 2, 2003, 
showed that the veteran was given an Axis I diagnosis of 
schizoaffective disorder, depressed type, and given a GAF of 
50 with a past score of 45.  On mental status examination the 
veteran presented no involuntary movements, tremors, tics or 
mannerisms.  Personal hygiene was good.  The veteran showed 
psychomotor agitation but was not aggressive.  He was alert 
with good eye contact.  He was not spontaneous but was 
cooperative.  The veteran was coherent and relevant but was 
"illogic."  He showed no pressured speech, flight of ideas, 
blocking, or loose associations.  His affect was superficial 
and his mood was anxious.  The veteran's thought content was 
related to the questions asked.  He showed no obsessions, 
compulsions, phobias, ideas of reference, or delusions.  He 
was not actively hallucinating and denied suicidal and 
homicidal ideas.  The veteran was oriented to time in that he 
knew the date and oriented to place as he knew the location 
of the interview.  He was oriented as to person because he 
identified himself by name and responded to his name when 
addressed.  Registration of information was good.  His 
immediate memory was poor, recent memory was fair, and remote 
memory was good.  The veteran's attention was fair though he 
sometimes got distracted.  He understood and followed 
instructions.  The veteran's concentration was poor, as was 
his performance of serial sevens.  His thinking process was 
concrete and his knowledge of general information was below 
average, in that he correctly mentioned two out of three 
holidays and correctly mentioned five towns.  The veteran's 
insight was poor, as was his judgment.  His ability to 
anticipate the consequences of his actions was limited by "a 
history of episodes of agitation and impulsive aggressive 
behavior."

An August 2005 VA Joints examination report showed that the 
veteran complained of on-and-off left shoulder pain in the 
acromioclavicular joint, anterior aspect.  During the past 
year the veteran reported that he dislocated his shoulder 
once and that a doctor did a close reduction.  The veteran 
had no constitutional symptoms of inflammatory arthritis.  
His range of motion in the left shoulder was abduction and 
flexion from 0 to 110 degrees, internal rotation from 0 to 60 
degrees, external rotation from 0 to 80 degrees.  There was 
painful motion from the first degree to the last degree of 
the range of motion measured.  The examiner believed that 
there was functional loss due to pain and fatigue following 
repetitive use of the left shoulder, specifically on internal 
rotation from 60 to 90 degrees and external rotation from 80 
to 90 degrees.  There was no functional loss due to weakness 
or lack of endurance or incoordination following repetitive 
use of the left shoulder.  The examiner also found that there 
was moderate to severe objective evidence of painful motion 
on all movements of the left shoulder.  There was no edema, 
effusion, redness, heat, abnormal movement, or guarding.  
There was anterior instability of the left shoulder upon 
doing internal rotation.  There was mild weakness of the left 
shoulder abduction muscles, deltoid with the muscle strength 
of 4/5.  There was moderate to severe tenderness to palpation 
on left shoulder acromioclavicular joint.  The veteran also 
had crepitation and a positive apprehension test in the left 
shoulder.  There was no ankylosis.  The examiner diagnosed 
the veteran with peritendonitis, acromioclavicular 
separation, left shoulder.

A September 2005 VA Mental Disorders examination report 
showed that the veteran had an Axis I diagnosis of 
schizophrenia, chronic, paranoid type, with depression that 
was active and severe.  He was given a GAF score of 45.  The 
examiner believed that the veteran presented a chronic and 
serious symptomatology of paranoid schizophrenia with a 
serious impairment of functioning in all spheres.  The 
examiner further believed that the veteran was considered 
unemployable, totally and permanently disabled, and that he 
was not competent to handle VA funds.  On mental status 
examination the examiner found that the veteran was clean, 
poorly dressed and groomed.  He was alert and oriented to 
person, place, month, and year, "with great difficulty."  
His mood was extremely anxious, depressed and tearful.  His 
affect was blunted.  His attention was fair, concentration 
was poor, and his memory was impaired.  The veteran's speech 
was clear.  He was not hallucinating, suicidal or homicidal.  
The veteran's insight and judgment were impaired and he 
exhibited poor impulse control.  The examiner also found that 
the veteran presented impairment of his thought processes.  
He had auditory and visual hallucinations as well as 
delusions of persecution.  The veteran had been aggressive, 
irritable, and violent, though he was not suicidal or 
homicidal.  The veteran "keeps personal hygiene and does 
other daily activities at home."  He had been partially 
oriented and complained of memory loss and impairment.  No 
obsessive or ritualistic behavior was described.  The 
veteran's speech was clear and relevant.  He did not describe 
any panic attacks.  He had serious sleep impairment that 
interfered with his daytime functioning.  The veteran 
complained of feeling tired all the time.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

Increased Rating for a Left Shoulder Disability

The veteran's left shoulder disability is currently rated at 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
Under DC 5203 a 10 percent evaluation is warranted for 
impairment of the clavicle or scapula, either malunion of or 
nonunion of without loose movement.  A 20 percent evaluation 
is warranted for nonunion of the clavicle or scapula with 
loose movement or dislocation of the clavicle or scapula.

Neither the August 2005 VA Joints examination report or any 
other competent medical evidence shows loose movement in the 
veteran's shoulder.  Without loose movement or dislocation, 
an evaluation in excess of 10 percent must be denied under DC 
5203.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of left shoulder pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  In this regard, the 
Board initially notes that, while the evidence shows some 
limitation of motion in the left shoulder, as well as chronic 
pain, the evidence does not show sufficient limitation of 
motion or functional loss due to pain to warrant a rating in 
excess of 10 percent.  In particular, the Board notes the 
lack of evidence of such findings as neurological impairment 
and muscle atrophy due to left shoulder pain.  See e.g., 
August 2005 VA examination report, (showing no functional 
loss due to weakness or lack of endurance or incoordination 
following repetitive use of the left shoulder).  When the 
ranges of motion in the left shoulder are considered together 
with the evidence showing functional loss, to include the 
findings pertaining to neurological deficits and the lack of 
evidence of muscle atrophy in the left shoulder, as shown in 
the most recent VA Joints examination report, the Board finds 
that there is insufficient evidence of objective pain on 
motion, or any other functional loss, including limitation of 
motion, to warrant a rating in excess of 10 percent.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 5201, 5203; 
DeLuca, supra.

Increased Rating for Schizophrenia
Between January 11, 1999, and December 1, 2003

The veteran's psychiatric disorder was rated as 30 percent 
disabling under 38 C.F.R. § 4.130 DC 9203 (2003).  Under DC 
9203 a 30 percent evaluation is warranted where the disorder 
is manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
difficulty in social, occupational, or school functioning.  

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.

The VA Mental Disorders examination report dated in June 
2000, the most recent psychiatric evaluation prior to 
December 2, 2003, did not show that the veteran suffered from 
the symptomatology necessary to warrant a 50 percent 
evaluation.  Though that report showed that the veteran's 
affect was flat, his mood was tense, and his insight was 
poor, it also showed that his memory and intellectual 
functioning were average, that his judgment was fair.  The 
examination did not show circumstantial, circumlocutory or 
stereotyped speech, panic attacks, or difficulty in 
understanding complex commands.  As such, the Board finds 
that a rating in excess of 30 percent is not warranted 
between January 11, 1999, and December 2, 2003.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating for Schizophrenia
 From December 2, 2003, to the present.

Taking into account that the present level of disability is 
of primary concern in this instance, the evidence shows that 
the symptomatology presented in the September 2005 VA Mental 
Disorders examination report meets the criteria for a 100 
percent rating.  The examiner found that the veteran had a 
serious impairment of functioning in all spheres.  The 
veteran was poorly dressed and groomed.  He was oriented to 
person, place, month, and year with great difficulty.  His 
mood was extremely anxious, depressed, and tearful and his 
affect was blunted.  His attention was fair and his 
concentration was poor.  His memory, insight, judgment, and 
thought processes were impaired.  The veteran exhibited poor 
impulse control.  He suffered from hallucinations and 
delusions of persecution.  The examiner diagnosed the veteran 
with schizophrenia, chronic, paranoid type, gave him a GAF 
score of 45 (which indicates serious symptoms), and stated 
that he was permanently and totally disabled.  The examiner 
did not believe the veteran was competent to handle VA funds.  
Because of the severity of the symptomatology outlined above 
and the examiner's belief that the veteran was incompetent 
and permanently and totally disabled due to his 
schizophrenia, a 100 percent evaluation is warranted.


TDIU

In January 1999 the veteran filed a claim asserting that he 
was entitled to a total disability rating based upon 
individual unemployability (TDIU) due to his service-
connected disabilities.  Because the veteran's schedular 
ratings changed over time, the Board has examined his claim 
for TDIU in two parts: the first period between January 11, 
1999, and December 1, 2003, and the second period from 
December 2, 2003.

TDIU Between January 11, 1999, and December 1, 2003

For this time period, service connection was in effect for 
the following conditions: schizophrenia, evaluated as 30 
percent disabling and a left shoulder disability, evaluated 
as 10 percent disabling.  The veteran's combined evaluation 
was 40 percent, which does not meet the minimum schedular 
requirements for a TDIU.  See 38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  
38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation.  Thus, whether or not the percentage requirements 
of 38 C.F.R. § 4.16(a) are met, the ultimate question is 
whether the veteran's service-connected disabilities render 
him unable to secure and follow a substantially gainful 
occupation.  Factors such as employment history, as well as 
educational and vocational attainments, are for 
consideration.

With regard to the veteran's education and employment 
history, he had four years of high school, and last worked in 
1985, while performing active service.

For a veteran to prevail on a claim for a total compensation 
rating based in individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

While the service-connected disabilities cause some economic 
inadaptability, this is taken into account in the evaluation 
assigned and there is no showing of total individual 
unemployability due to these disabilities.

In March of 1987, the Social Security Administration (SSA) 
determined that the veteran was disabled for SSA purposes as 
of November 7, 1985, due to schizophrenia.  The SSA decision 
listed the veteran's primary diagnosis as schizophrenia.  
While this determination is not binding on VA, it is relevant 
in that it indicates that this disorder of such severity as 
to be found by at least one federal agency to cause total 
disability. See Martin v. Brown, 4 Vet. App. 136, 140 (1993) 
[while a SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim.].

An occupational therapy outpatient note from March 1998's 
treatment objective showed that by May 1998 the veteran 
should be able to identify goals for possible vocational 
exploration.  The VA Mental Disorders examination report from 
January 1999 showed that the veteran believed he could not 
work or do anything productive, that he could not stand 
crowds, people, or noises, and that he stayed all day at 
home.  On mental status examination the veteran was clean, 
adequately dressed and groomed.  He was alert and oriented 
times 3.  He was extremely anxious with blunted affect.  His 
attention was good and his concentration and memory were 
fair.  His speech was clear and coherent and he was not 
hallucinating.  His insight, judgment, and impulse control 
were fair.  The examiner believed the veteran was competent, 
that he suffered from chronic paranoid schizophrenia, and 
that his condition warranted a GAF score of 50.

The preponderance of the evidence does not demonstrate that 
the veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, rendered him unable to secure or 
follow a substantially gainful occupation between January 
1999 and December 2003.  While the veteran was awarded Social 
Security Disability from 1985 based on his schizophrenia, 
there is no competent medical evidence of record showing that 
the veteran's schizophrenia rendered him unemployable between 
1985 and December 2003.  In short, there is nothing in the 
veteran's medical records that would take the veteran's case 
outside the norm for the time period in question.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 57 
(1990).

TDIU from December 2, 2003

TDIU cannot be awarded to a veteran who is already in receipt 
of a 100 percent schedular rating.  See 38 C.F.R. § 4.16(a) 
(2005) (TDIU may be awarded "where the schedular rating is 
less than total....").  Because the Board has determined that 
a 100 percent schedular rating for schizophrenia is warranted 
from December 2, 2003, the claim for TDIU is mooted from that 
point forward and the claim will be dismissed.  

III.  Duties to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The notice requirements have been satisfied by virtue of 
letters sent to the appellant and his representative in 
August 2002 and December 2003.  

The Court in Pelegrini also held, in part, that notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to the 
veteran having received complete notice.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.

The unfavorable RO decision that is the basis of this appeal 
was decided prior to the enactment of the VCAA.  In such 
cases, there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Id.  Rather, the appellant is to be given proper 
subsequent VA process, and the Board is to make findings on 
the completeness of the record or on other facts permitting 
the Court to make a conclusion of lack of prejudice from 
improper notice.  Id.  

The evidence of record clearly reflects that the appellant 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  Therefore, 
the timing-of-notice error was nonprejudicial in this case.  
In light of the content-complying notice that the RO provided 
prior to sending the case to the Board for de novo review, 
the appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
the error did not affect the essential fairness of the 
adjudication.

While the veteran received notice regarding his claims for 
increased notice, he did not received any notice regarding 
the effective date for those claims.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
With respect to the claims for an increased rating for a left 
shoulder condition and the claim for an increased rating for 
schizophrenia prior to December 2003, the claims have been 
denied, so the failure to notify is harmless.  With respect 
to the claim for an increased rating for schizophrenia from 
December 2003, the RO may rectify the lack of notice when 
effectuating the decision.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  A 
decision on the merits at this time does not prejudice the 
appellant.


ORDER

Entitlement to an increased rating for a left shoulder 
condition is denied.

Entitlement to an increased rating for paranoid schizophrenia 
from January 11, 1999, to December 1, 2003, rated at 30 
percent, is denied.

A total rating for paranoid schizophrenia is granted from 
December 2, 2003.

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) between January 11, 1999, 
and December 1, 2003, is denied.

The claim of entitlement to TDIU from December 2, 2003, is 
dismissed.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


